DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-22 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 20, 21 and 22, the term “the distilled water” lacks antecedent basis in the claim. For the purposes of compact prosecution, it is being construed as “passing distilled water”.
	
Claim Objections
Claim 2 is objected to because of the following informalities:  The ; after solution should be removed. In claim 3 “solution is” should read --solution comprises (or consists) of--. In claim 10 “is which” should also read --comprises--. Appropriate correction is required. Applicants are encouraged to review the claims and specification to ensure they are compliant with standard English spelling and grammar.

Claim Interpretation
	In claims 7, 8 and 14 the usage of “may be”/”may” is being construed as what follows it is optional.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20180245180 to Cheng et al. (hereinafter, “Cheng at __”) in view of US Patent No. 9034294 to Harrison et al.
Regarding claims 20 and 21, Cheng discloses a method of producing lithium carbonate (Cheng at [0052]) comprising:
Passing a lithium-containing solution (Cheng at “Example 1” & “Claim 1”) through an aluminum-based adsorbent to adsorb lithium on the aluminum-based adsorbent (Cheng at [0024]);
Passing an aqueous solution having a lower lithium concentration than the lithium-containing solution (“Example 3” & “Claim 1”, 0.3% Li vs 8% Li in the previous step) through the aluminum-based adsorbent on which the lithium is adsorbed to obtain a lithium-containing desorption solution (Id.).
However, Cheng does not expressly state injecting the lithium-containing desorption material into a bipolar electrodialyser to obtain an aqueous solution of lithium hydroxide (Harrison at “Example 2”) and carbonation of such to form lithium carbonate (Harrison at “Example 4”, thusly the combination of references also discloses production of lithium hydroxide for claim 20).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Cheng in view of the electrodialysis of Harrison. The teaching or suggested motivation in doing so being enabling subsequent conversion to lithium carbonate (Harrison at “Example 4” which Cheng wants as per [0052]) and the electrochemical usage gets 2.4% lithium hydroxide which is ideal to carbonate without clogging issues (Id.).

Claims 1-9, 12-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KR101238898 to Chon et al. (hereinafter, “Chon at __”) in view of Cheng.
Regarding claims 1 and 15, Chon discloses a method for producing lithium phosphate (Chon at [0044]) comprising:
Passing a lithium-containing solution through an adsorbent material to adsorb lithium on the adsorbent (Chon at [0040]); and
Putting a phosphorus supplying material (phosphoric acid, Chon at [0042]) to obtain lithium phosphate.
However, Chon does not expressly state passing an aqueous solution having a lower lithium concentration than the lithium-containing solution through the adsorbent on which the lithium is adsorbed to obtain a lithium-containing desorption solution, nor usage of an aluminum-based sorbent.
Cheng in a method of concentrating lithium discloses unloading the lithium from the adsorbent via addition of a dilute brine (0.3% LiCl into a higher 8% LiCl solution pre-adsorption) to obtain a lithium-containing desorption solution (Cheng at “Example 3”) and using an aluminum adsorbent (gibbsite, Cheng at [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art to perform the method of Chon in view of the adsorbent and treatment of Cheng. The teaching or suggested motivation in doing so being exceptional sorbent properties such as large particle size with high surface area, rapid intercalation rate, and durable particle integrity (Cheng at [0049]).
As to claims 2-5, Cheng discloses removal of calcium and magnesium after the desorption step (Cheng at [0057]) via nanofiltration (which does not separate out the monovalent lithium).
Concerning claims 6 and 7, precipitation with sodium or potassium carbonate can be utilized (Cheng at [0070]).
Turning to claim 8, the impurity requirement here is optional as discussed supra.
Regarding claim 9, reverse osmosis can be utilized after desorption (Cheng at [0056]).
Turning to claim 12, sodium hydroxide is added (Chon at [0074]).
Concerning claim 13, 0.917 g/L lithium concentration (Chon at [0053]).
With respect to claim 14, as may is utilized this claim is optional.
Regarding claims 16 and 17, the bine can be recycled to be utilized in further treatment (Cheng at [0051]) and the molar ratio is ~0.50 (Cheng at [0024]).
As to claim 18, ~95% of the entering lithium exists in the desorption solution, so 0.95*0.917=0.87115 g/L of lithium (Chon at [0055]).
Concerning claim 20, Chon and Cheng disclose that of claim 1, Chon also discloses injecting the solution into a bipolar electrodialyser to obtain an aqueous solution of lithium hydroxide (Chon at [0011]-[0015]).
Regarding claim 21, Chon and Cheng disclose all that of claims 1 and 20 and Chon discloses supplying the lithium hydroxide aqueous solution to a carbonating reaction to obtain lithium carbonate (Chon at [0011]-[0015]).

Claims 1-5, 9-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chon in view of CN1558871 to Rybtsev (hereinafter, “Rybtsev at __”, pagination to attached machine English translation) with “Introduction of manganese based lithium-ion Sieve-A review” to Weng et al. (hereinafter, “Weng at __”) as an evidentiary reference to show the capacity of adsorbing lithium on manganese oxide (While this published after the earliest effective filing date of the instantly claimed invention, as it is being utilized as an evidentiary reference it need not qualify as prior art, see MPEP 2124).
Regarding claims 1 and 15, Chon discloses a method for producing lithium phosphate (Chon at [0044]) comprising:
Passing a lithium-containing solution through an adsorbent material to adsorb lithium on the adsorbent (Chon at [0040]); and
Putting a phosphorus supplying material (phosphoric acid, Chon at [0042]) to obtain lithium phosphate.
However, Chon does not expressly state passing an aqueous solution having a lower lithium concentration than the lithium-containing solution through the adsorbent on which the lithium is adsorbed to obtain a lithium-containing desorption solution, nor usage of an aluminum-based sorbent.
	Rybtsev in a method of treating lithium brines discloses usage of an aluminum hydroxide based sorbent (Rybtsev at 2) and that the sorbent is desorbed via a wash to form a desorption solution (Rybtsev at 3).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chon in view of the adsorbent and operational method of Rybtsev. The teaching or suggested motivation in doing so being a sorbent capability of 6+/-1 mg of Li per gram of sorbent (Rybtsev at 2, which is higher than manganese dioxide of Chon as disclosed in Weng at “Table 2”).
	Concerning claims 2, 3, 4, 5, 9 and 10, Mg and Ca impurities are removed via concentration in an electrodialysis process (Rybtsev at 2 and 3) and the electrodialyser inherently has the structure of claim 10 (Rybtsev at “Example 5”).
	Turning to claim 11, 10-17 g/L is the LiCl concentration (Rybtsev at 2, this overlaps the range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05).
Regarding claim 12, sodium hydroxide is added (Chon at [0074]).
	With respect to claims 13 and 18, the concentration after treatment is 0.2-0.5 g/L (Rybtsev at “Example 6”).
	As to claim 14, “may” means the requirement for a binder is optional.
	Turning to claim 19, while Rybtsev does not expressly state performing the concentration using electrodialysis 2 or more times, it has been held that it is obvious to repeat a process step (in this case to further concentration). It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that repetition of a known process step is obvious (in the realm of common sense, citing KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) until an adequate result is reached (In this case adequate production of nanotubes) and that repetition is was one of the "inferences and creative steps that a person of ordinary skill would employ." KSR, 550 U.S. at 418, 127 S.Ct. 1727).
Concerning claim 20, Chon and Rybtsev disclose that of claim 1, Chon also discloses injecting the solution into a bipolar electrodialyser to obtain an aqueous solution of lithium hydroxide (Chon at [0011]-[0015]).
Regarding claim 21, Chon and Rybtsev disclose all that of claims 1 and 20 and Chon discloses supplying the lithium hydroxide aqueous solution to a carbonating reaction to obtain lithium carbonate (Chon at [0011]-[0015]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Cheng.
Regarding claim 22, Cheng discloses a method of producing lithium carbonate (Cheng at [0052]) comprising:
Passing a lithium-containing solution (Cheng at “Example 1” & “Claim 1”) through an aluminum-based adsorbent to adsorb lithium on the aluminum-based adsorbent (Cheng at [0024]);
Passing an aqueous solution having a lower lithium concentration than the lithium-containing solution (“Example 3” & “Claim 1”, 0.3% Li vs 8% Li in the previous step) through the aluminum-based adsorbent on which the lithium is adsorbed to obtain a lithium-containing desorption solution (Id.).
Cheng discloses reacting the stream with sodium carbonate ([0019]) which will produce lithium carbonate (Cheng at [0052]).

Conclusion
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759